Citation Nr: 1501132	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for mild post-micturition incontinence (claimed as a bladder condition), including as secondary to service-connected type 2 diabetes mellitus.  

2.  Entitlement to service connection for constipation, including as secondary to service-connected type 2 diabetes mellitus.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran and his spouse testified in support of these claims during a January 2013 videoconference hearing held before the undersigned Acting Veterans Law Judge (AVLJ). 

His records are located not only in a physical claims file but also on electronic files, including Virtual VA and Veterans Benefits Management System (VBMS) processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board regrets the delay that will result from remanding, rather than deciding, these claims, but additional development is necessary to ensure the record is complete. 

During the course of this appeal, VA assisted the Veteran by affording him VA examinations in support of the claims on appeal.  However, as the Veteran alleges, see hearing transcript at 10, 28, the reports of these examinations are inadequate to decide these claims.  First, as the Veteran explained, during the 2010 VA examination, his blood glucose dropped to a level rendering him cognitively challenged and unable to answer properly the VA examiner's questions.  

Second, the VA examiner who conducted the September 2010 VA genitourinary examination provided an unfavorable opinion on the constipation claim based on a finding that the Veteran did not meet the definition of constipated.  Treatment records show, however, complaints of, and treatment for, constipation; they confirm the Veteran's testimony that he is on multiple medications for this condition.  

Third, there is some evidence of record relating the Veteran's incontinence, at least in part, to his service-connected type 2 diabetes.  The evidence conflicts in this regard with some medical professionals relating the incontinence to medication and/or the Veteran's obesity.  During a May 2010 VA examination, an examiner provided an unfavorable opinion on the matter, but referenced the incorrect standard ("less than a 51% chance") in so doing.  In addition, he based this opinion on the absence of urodynamic studies, which the Veteran declined.  Since then, the Veteran has undergone such studies, the results of which mention a possible relationship between the diabetes-related peripheral neuropathy and decreased sensation in the Veteran's bladder.     

Fourth, to date, no medical professional has addressed whether a service-connected disability, including the diabetes and/or related peripheral neuropathy, are aggravating the Veteran's constipation and urinary problems.  Such discussion is necessary given medical records in the file showing it is the combined effect of multiple factors causing these problems.

Fifth, during a VA examination conducted in January 2011, an examiner found that the Veteran was not unemployable secondary to his service-connected disabilities.  Since then, by rating decision dated January 2014, the RO has granted the Veteran service connection for posttraumatic stress disorder and assigned that disability a 50 percent evaluation.  The Veteran now has a combined disability evaluation of 90 percent.  Another opinion addressing the Veteran's employability is thus needed.  

Finally, during his hearing, the Veteran testified that he once visited a private doctor in Spencer, Iowa, for the conditions at issue in this appeal.  Tr. at 5.  Records of this visit are not in the claims file and, being pertinent to these claims, should be secured on remand.  

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining any necessary authorization, secure and associate with the claims file records of the Veteran's visit to the private doctor in Spencer, Iowa, referenced during his January 2013 hearing.  See tr. at 5.  

2.  Transfer this claims file to a VA examiner for opinions on the etiology of the Veteran's bladder condition and constipation and his employability secondary to his service-connected disabilities.  Ask him or her to do the following:

a)  Review all relevant evidence in the claims file, particularly the May and September 2010 and January 2011 VA examination reports, the June 2010 report of urodynamic evaluation, the Veteran's January 2013 hearing testimony, and this remand. 

b) Prior to evaluating the Veteran, ensure that his blood glucose is at an appropriate level, causing no cognitive impairment.

c)  Offer an opinion as to whether the Veteran's bladder condition is at least as likely as not (50% or greater likelihood) related to his active service.  

d)  Offer an opinion as to whether the Veteran's constipation is at least as likely as not (50% or greater likelihood) related to his active service.  

e)  If not, offer an opinion as to whether each condition is proximately due to or the result of his service-connected type 2 diabetes or related peripheral neuropathy.

f)  If not, offer an opinion as to whether each condition is aggravated by any service-connected disability, including the diabetes, peripheral neuropathy and/or PTSD.  

g) Also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected diabetes, peripheral neuropathy and/or PTSD.

h)  Referencing the clinical evidence of record and any other pertinent documents, provide rationale for each opinion expressed.

3.  Next, review the report to ensure it complies with the previous instructions and, if it does not, return it to the examiner for correction. 

4.  Finally, readjudicate these claims in light of all of the evidence of record, including that which is located in the physical claims file and on Virtual VA and VBMS.  If any benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




